Case 1:20-cv-21744-RNS Document 11 Entered on FLSD Docket 07/02/2020 Page 1 of 5



                            United States District Court
                                      for the
                            Southern District of Florida

 Joshua Rizack, as Liquidating     )
 Trustee of the Grandparents.com,  )
 Inc. and Grand Card LLC           )
 Liquidating Trust, Plaintiff,     )
                                   ) Civil Action No. 20-21744-Civ-Scola
 v.                                )
                                   )
 Starr Indemnity & Liability       )
 Company, Defendant.               )
                  Order Denying Motion for Leave to Appeal
               Bankruptcy Court’s Order on Motion to Dismiss
       Movant Starr Indemnity & Liability asks the Court for leave to appeal the
 bankruptcy court’s denial, in large part, of its motion to dismiss Joshua Rizack,
 as the liquidating trustee of the Grandparents.com, Inc. (“GP.com”) and Grand
 Card LLC liquidating trust’s, complaint. (Def.’s Mot., ECF No. 1.) Starr complains
 the bankruptcy court erred on multiple points in denying its motion to dismiss.
 In response, Rizack points out various deficiencies in Starr’s motion, among
 them: (1) the motion fails to comply with the Local Rules; (2) Starr has not met
 its burden of showing that an interlocutory appeal would be permissible; and (3)
 Starr has not met its burden of showing that, even if permissible, the appeal
 would be warranted. (Pl.’s Resp., ECF No. 7.) Starr did not file a reply to the
 response and the time to do so has passed. After careful review, the Court agrees
 with Rizack and denies Starr’s motion for leave to appeal.
    1. Background
        In the underlying case here, Rizack sued Starr, in a four-count complaint,
 (1) seeking to avoid an allegedly fraudulent transfer under 11 U.S.C. §
 548(a)(1)(B); (2) seeking to avoid an allegedly fraudulent transfer under 11 U.S.C.
 § 544 and Fla. Stat. § 726.106(1); (3) seeking to recover property transferred, or
 the value of such property, under 11 U.S.C. § 550 or Fla. Stat. §§ 727.108, 109;
 and (4) objecting to Starr’s claim. As described in the complaint, Starr and
 GP.com entered into an agreement, in 2013, under which Starr was required to
 provide various consulting services to GP.com, a website offering services to the
 elderly. (Def.’ Mot. at ¶¶ 1–2; Pl.’s Resp. at 2.) In return, GP.com agreed to pay
 Starr $80,000 a month plus an additional sum if certain benchmarks were met.
 (Def.’s Mot. at ¶ 2; Pl.’s Resp. at 2.) According to the complaint, GP.com paid
 Starr a total of $2,160,000 within four years of the bankruptcy-petition date.
Case 1:20-cv-21744-RNS Document 11 Entered on FLSD Docket 07/02/2020 Page 2 of 5



 (Def.’s Mot. at ¶ 3; Pl.’s Mot. at 3.) The complaint also alleges GP.com was
 insolvent or inadequately capitalized at the time the payments were made. (Pl.’s
 Mot. at 3.) Finally, the complaint maintains GP.com did not receive reasonably
 equivalent value for the payments. (Id.)
        In responding to the complaint, Starr filed a motion to dismiss for failure
 to state a claim. (Id. at 3.) Starr argued, in part, the complaint should be
 dismissed because its statutory claims were really just disguised breach-of-
 contract claims which were barred (1) because Rizack had not satisfied the
 notice-and-cure provisions of the agreement and (2) by the independent tort
 doctrine. (Id.) After hearing oral argument, the bankruptcy court rejected Starr’s
 arguments and denied, in large part, its motion to dismiss. (Id.)

    2. Legal Standard
         District courts have discretion to hear appeals from interlocutory orders of
 the bankruptcy courts. 28 U.S.C. § 158(a)(3). “In determining when to exercise
 this discretionary authority, a district court will look to the standards which
 govern interlocutory appeals from the district court to the court of appeals
 pursuant to 28 U.S.C. § 1292(b).” In re Celotex Corp., 187 B.R. 746, 749 (M.D.
 Fla. 1995) (citing In re Charter Co., 778 F.2d 617, 620 (11th Cir. 1985)). Under
 this standard, the district court may permit an appeal of an interlocutory order,
 if it presents (1) a controlling question of law, (2) with respect to which there is
 substantial ground for difference of opinion, and (3) the resolution of which
 would materially advance the ultimate termination of litigation. 28 U.S.C.
 1292(b); In re Celotex Corp., 187 B.R. at 749. However, even if all the factors are
 present in a particular case, a court may nevertheless decline to hear the appeal.
 McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004).
 “Interlocutory review is generally disfavored for its piecemeal effect on cases.”
 Figueroa v. Wells Fargo Bank N.A., 382 B.R. 814, 823 (S.D. Fla. 2007) (Gold, J.).
 “Because permitting piecemeal appeals is bad policy, permitting liberal use of §
 1292(b) interlocutory appeals is bad policy.” McFarlin, 381 F.3d at 1259.
 Through this lens, the Court considers the instant motion.

    3. Analysis
       To begin with, the Court notes Starr’s motion fails to comply with Local
 Rules 7.1(c)(2) and 7.1(a)(3). Rule 7.1.(c)(2) limits motions, absent prior
 permission from the Court, to twenty-pages. Starr’s motion is thirty-pages long
 and Starr never sought the Court’s leave for an enlargement of pages—even after
 Rizack pointed out the noncompliance in his opposition. (Pl.’s Resp. at 2 n. 1.)
 Next, Rule 7.1(a)(3) requires a moving party, with exceptions not applicable here,
Case 1:20-cv-21744-RNS Document 11 Entered on FLSD Docket 07/02/2020 Page 3 of 5



 to confer with all parties who may be affected by the relief sought “in a good faith
 effort to resolve by agreement the issues to be raised in the motion.” The moving
 party must then certify, at the end of the motion, the results of the conferral.
 S.D. Fla. L.R. 7.1(a)(3). Again, even after Rizack pointed out the omission in his
 response, Starr failed to address its noncompliance. The “[f]ailure to comply with
 the requirements of . . . Local Rule [7.1(a)(3)] may be cause for the Court to . . .
 deny the motion.” Id. Because Starr never attempted to remedy its motion’s
 deficiencies, the Court finds denial of its motion warranted on that basis alone.
        Additionally, however, the Court also notes Starr’s motion fails on the
 merits as well. Starr sets forth four questions it believes warrant granting it leave
 to appeal:
       (1) “whether a payment made pursuant to a prior, validly executed
       contract is per se for reasonably equivalent value unless that
       contract is set aside”;
       (2) “whether, where a contract has not and cannot be set aside,
       payments of antecedent debts under the contract can still be
       classified as fraudulent transfers”;
       (3) “whether conditions precedent to recovery that are applicable to
       a debtor are obviated when a Trustee, stepping into the shoes of
       that debtor, seeks to recover on a contract claim; and
       (4) “whether the Bankruptcy Court correctly analyzed under what
       authority the Trustee was bringing its claims, and whether that
       authority permitted the claims without avoiding the [contract].”
 (Def.’s Mot. at 8.) The Court agrees with Rizack that Starr has not established
 the three factors necessary, with respect to any of these questions, to proceed
 with an appeal of the bankruptcy court’s order.
        Under the heading, “Controlling Question of Law,” Starr sets forth a
 handful of generalized statements. First, Starr explains, “While many courts
 have determined that payments of antecedent debts pursuant to a valid contract
 cannot be fraudulent transfers unless the contract is set aside, the Bankruptcy
 Court seems to disagree, and there is a dearth of authority in the Eleventh
 Circuit and in Florida.” (Def.’s Mot. at 12.) This springs from Starr’s second
 question on appeal, detailed above. Next, Starr complains, as apparently relates
 to its fourth question on appeal, above, the bankruptcy court disagrees with a
 number of courts that have held, “a Bankruptcy Court must analyze the
 authority under which a Trustee sues, and not accept the Trustee’s
 characterization as to his claim, [in order] to properly decide a fraudulent
 transfer claim.” (Id.) As to this point, Starr says, again, “there is a dearth of law
 in the Eleventh Circuit.” (Id.) Starr then concludes, without any actual analysis,
Case 1:20-cv-21744-RNS Document 11 Entered on FLSD Docket 07/02/2020 Page 4 of 5



 that “[a] determination of these questions would dispose of a wide spectrum of
 cases and settle these disputes in the Eleventh Circuit” and, therefore, “this case
 satisfies the controlling question of law standard.” (Id.) Other than setting forth
 the standard for the controlling-question-of-law factor, this is the extent of
 Starr’s analysis of this issue. This does not convince the Court that these issues
 are controlling questions of law.
        “An issue is characterized as a controlling question of law if it deals with a
 question of pure law, or matters that can be decided quickly and cleanly without
 having to study the record.” Figueroa, 382 B.R. at 824. Additionally, “[a] question
 is controlling only if it may contribute to the determination, at an early stage, of
 a wide spectrum of cases.” Samsung Semiconductor, Inc. v. AASI Liquidating Tr.
 ex rel. Welt, 12-23707-CIV, 2013 WL 704775, at *5 (S.D. Fla. Feb. 26, 2013)
 (cleaned up) 1 (Rosenbaum, J.). “The term ‘question of law’ does not mean the
 application of settled law to fact.” McFarlin, 381 F. 3d at 1258. Instead, a
 controlling question of law “is more of an abstract legal issue or what might be
 called one of pure law[:] matters [a reviewing court] can decide quickly and
 cleanly without having to study the record.” Id. (cleaned up) (alterations added
 here).
        Without more, the Court is unable to determine that the questions posed
 by Starr are indeed controlling questions of pure law. First, even if the Court
 were to agree with Starr that “many courts have determined that payments of
 antecedent debts pursuant to a valid contract cannot be fraudulent transfers
 unless the contract is set aside,” Starr has failed to explain how the Court can
 find this pronouncement controlling here, without first looking at the facts of
 this case. Put another way, without evaluating the facts of this case, compared
 to facts before the “many courts,” the Court has no way of determining whether
 the fraudulent transfer claim here depends on a finding that the contract at
 issue should be set aside. Indeed, Rizack contends it does not. In the cases
 relied upon by Starr, it appears the plaintiffs themselves, in those cases, framed
 their claims as depending on setting aside the contracts at issue. See, e.g., In re
 Cent. Illinois Energy Coop., 526 B.R. 786, 789 (Bankr. C.D. Ill. 2015), aff’d, 15-
 1118, 2016 WL 299007 (C.D. Ill. Jan. 25, 2016) (where a trustee sought to show
 that a contract “was unenforceable for want of consideration” and therefore the
 transfers from the debtor were constructively fraudulent). The Plaintiff here, on
 the other hand, maintains the contractual payments in this case can be
 classified as fraudulent transfers, despite a contract that has not been set aside.
 Determining whether this is so would require the Court “to delve beyond the

 1 The Court uses (cleaned up) to indicate that internal quotation marks, alterations, or citations
 have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279, 1285
 (11th Cir. 2020).
Case 1:20-cv-21744-RNS Document 11 Entered on FLSD Docket 07/02/2020 Page 5 of 5



 surface of the record in order to determine the facts.” McFarlin, 381 F.3d at
 1259. Starr’s conclusory insistence that it has met the standard of the
 controlling-question-of-law factor is insufficient to show otherwise.
        Next, Starr maintains that a controlling question of law in this case is
 “[w]hether a Bankruptcy Court must analyze the authority under which a
 Trustee sues, and not accept the Trustee’s characterization as to his claim, [in
 order] to properly decide a fraudulent transfer claim.” Again, Starr offers no
 analysis as to why this is a controlling question of law in this case. And, indeed,
 the Court agrees with Rizack that this is certainly not a controlling question of
 law because it is solely focused on what the bankruptcy court did in this specific
 case. Ultimately, the Court cannot determine “whether the Bankruptcy Court
 correctly analyzed under what authority the Trustee is bringing his claims,”
 “without having to study the record,” Figueroa, 382 B.R. at 824. The Court
 would have to examine “the Trustee’s characterization” of his claim, in this
 specific case, and then evaluate the bankruptcy’s court treatment of that
 characterization in light of the issues raised in Starr’s motion to dismiss, below.
 In the end, Starr has failed to state “[t]he legal question . . . at a high enough
 level of abstraction to lift the question out of the details of the evidence or facts
 of a particular case and give it general relevance to other cases in the same area
 of law.” McFarlin, 381 F.3d at 1259.
        As to Starr’s other questions on appeal—questions one and three—Starr
 does not even allege they satisfy the controlling-question-of-law standard. In
 fact, the majority of Starr’s overlength motion focuses on rehashing its
 arguments below. But the burden of persuading a court that a request for an
 interlocutory appeal meets all three factors rests squarely on the shoulders of
 the movant. Id. at 1264. Without even an allegation that its first and third
 questions on appeal satisfy the requirement that they qualify as controlling
 issues of law, Starr fails to meet its burden.
        Starr has not shown that any of its questions on appeal qualify as
 controlling questions of law. And, because a court may deny leave to appeal if a
 movant fails to establish any one of the factors, Figueroa, 382 B.R. at 824, the
 Court denies Starr’s motion in its entirety (ECF No. 1).
        The Court directs the Clerk of Court to close this case.
       Done and ordered at Miami, Florida, on July 1, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
